Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone (215) 564-8000 Fax (215) 564-8120 www.stradley.com Katherine Mason KMason@stradley.com 1933 Act Rule 485(a)(1) 1933 Act File No. 333-146680 1940 Act File No. 811-22132 February 10, 2009 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Aberdeen Funds File Nos. 333-146680 and 811-22132 Ladies and Gentlemen: Pursuant to Rule 485(a)(1) under the Securities Act of 1933, as amended, submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment No. 9 (the Amendment) to the Registration Statement of Aberdeen Funds (the Trust). The purpose of this Amendment is to correct class identifiernumbers that were incorrectly listed and addclass identifier numbers that were inadvertently omittedfor the Aberdeen Asia Bond Fund, Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Focus Fund and Aberdeen International Focus Portfolio (the Funds) in the Trusts Post-Effective Amendment No. 8 (Accession No.: 0001386893-09-000028) filed on February 6, 2009.Pursuant to discussions with the staff, theAmendmentincorporates by reference the information contained in Parts A and B of Post- Effective Amendment No. 8 (the Prospectus and Statement of Additional Information) and is proposed to go effective on April22, 2009, the same effective date for Post-Effective Amendment No. 8. As noted on the facing sheet, the Amendment relates only to the Aberdeen Asia Bond Fund, Aberdeen Global Fixed Income Fund, Aberdeen Global Small Cap Fund, Aberdeen International Focus Fund and Aberdeen International Focus Portfolio, and the Amendment does not affect the prospectus and statement of additional information of the Trusts other series. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Kenneth L. Greenberg (215) 564-8149 in my absence. Sincerely, /s/ Katherine R. Mason Katherine R. Mason, Esq.
